Citation Nr: 0102576	
Decision Date: 01/30/01    Archive Date: 02/02/01	

DOCKET NO.  99-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to extension of a temporary total convalescent 
rating based on treatment for a service-connected disability 
pursuant to 38 C.F.R. § 4.30 (2000).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




REMAND

The veteran had active service from January 1975 to July 
1976.  

In a statement dated February 17, 1998, Richard P. Gorosh, 
D.P.M., reported that the veteran had outpatient foot surgery 
involving the 5th toes, bilaterally, on February 12, 1998, 
and was temporarily disabled until about April 12, 1998.  In 
a later note, the podiatrist reported that the February 1998 
surgery was for correction of hammertoe deformity of the 
5th toes, bilaterally.  

In an August 1998 statement, another podiatrist, David W. 
Gunsberg, D.P.M., stated the veteran had "recently" come 
under his care for bilateral plantar callosities and chronic 
metatarsalgia.  It was related the veteran reported that the 
pain and discomfort associated with his foot disorders 
prevented him from being able to pursue employment 
opportunities in his profession as an electrician.  The 
podiatrist opined that the veteran's "foot disorders 
certainly constitute a significant disability and impediment 
to his physical comfort and wage earning capabilities."  
However, there is no indication as to any timeframe involving 
a period of convalescence required following the February 
1998 surgery.  

Received in October 1998 was a September 1998 patient report 
from Gregory M. Uitvlugt, M.D.  It was indicated that the 
treatment plan was for a recheck date and time of October 12, 
1998.  It was further stated that the veteran was to be off 
work through November 29, 1998.  

When the veteran was accorded a rating examination of the 
feet by VA in April 1999, it was indicated that he was 
currently receiving massage therapy twice weekly to the feet.  
He stated that his podiatrist was planning on performing 
additional surgical procedures on the feet in the future.  

By rating decision dated in May 1999, service connection was 
granted for "hammertoes, status post surgical correction; 
multiple foot callouses with tenderness and limitation of 
motion; clawtoes."  A temporary total rating based on 
convalescence was granted from February 12, 1998.  A 30 
percent disability rating was assigned, effective May 1, 
1998.  

In August 1999, the veteran stated that he was on continuous 
convalescent status from February 1998 until January 29, 
1999.  He submitted a handicapped parking permit application 
apparently signed by Dr. Gorosh dated February 16, 1998.  
Reference was made to the veteran's having had foot surgery 
on February 12, 1998.  The condition was described as 
temporary and the estimated duration was given as five 
months.  

Also submitted was a copy of the September 28, 1998, 
statement from Dr. Uitvlugt, M.D.  As for treatment plan, the 
recheck date and time was listed as October 12, 1998, the 
same as on the original form dated in September 1998.  
However, it appears the form was altered to reflect that the 
veteran was to be off work through January 29, 1999, whereas 
the original record reflected the veteran was to be off work 
through November 29, 1998.  In view of the foregoing, it 
appears there may be additional records, both private and VA, 
regarding the veteran's care subsequent to February 1998 that 
could shed light on the convalescence timeframe required.  

Accordingly, the case is REMANDED for the following:  

The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected 
disorder of the feet since February 1998.  
After securing from the veteran any 
necessary release, the RO should contact 
Richard P. Gorosh, D.P.M., David W. 
Gunsberg, D.P.M., and Gregory M. 
Uitvlugt, M.D., and request that each 
provide copies of all treatment and 
evaluation records relevant to the 
veteran dating from February 12, 1998.  
The RO should ask each of the podiatrists 
to provide an opinion, based on a review 
of his records and his professional 
recollection, whether the veteran 
required a period of convalescence 
following the February 1998 surgery and, 
if so, the exact length of any such 
period of convalescence.  Any documents 
not already of record should be 
associated with the claims file.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The case should then be returned 
to the Board, if otherwise in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


